Citation Nr: 9903056	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  93-07 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from May 1982 to November 1986 
and from November 1990 to April 1991.  This appeal arises 
from a November 1992 rating decision of the St. Petersburg, 
Florida Regional Office, which denied the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  In May 1996, the veteran 
relocated, and the Columbia, South Carolina Regional Office 
(RO) is now handling the appeal.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support her claim includes obtaining medical 
records to which she has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this case, the 
veteran's representative indicated in a statement received by 
the RO in October 1998, of which a duplicate statement was 
received by the Board in January 1999, that the veteran was 
diagnosed with PTSD and that she currently received treatment 
at the VA Medical Center (VAMC) in Columbia.  The most 
current treatment records from the VAMC in the claims folder 
are dated in February 1998.  The record does not show that 
the RO ever attempted to obtain psychiatric treatment records 
after February 1998, which could be relevant to the veteran's 
claim.    

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the VA Medical 
Center in Columbia, South Carolina and 
request copies of all records of 
psychiatric treatment of the veteran 
since February 1998.  All records 
obtained should be associated with the 
claims folder.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim, and if the decision 
remains adverse to the veteran provide 
her and her representative with a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


RESA A. STIEGMANN)
	(A.K.A. TERESA A. HAMMOND)
	(A.K.A. TERESA A. GEROW)



- 2 -


